Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “wherein the at least one first workfunction-setting metal is separated from the at least one second workfunction-setting metal by the dielectric isolation spacer, wherein the at least one first workfunction-setting metal separates the lower nanosheets from the lower vertical portion of the dielectric isolation spacer, and 
wherein the at least one second workfunction-setting metal separates the upper nanosheets from the upper vertical portion of the dielectric isolation spacer” as recited in claims 1 and 17.
Frougier et al. (PG Pub. No. US 2020/0035569 A1) teaches forming a zeta-shaped dielectric spacer (¶¶ 0023, 0025 & 0029: composite spacer including vertical portions 175 and 160 connected to horizontal portions 210 and 205) separating the lower nanosheets from the upper nanosheets (fig. 1H: at least portion 210 separates lower nanosheet 125 from upper nanosheet 125); and, forming a first gate (¶ 0032: 255) in the gaps surrounding a portion of each of the lower nanosheets in a gate-all-around configuration (fig. 1K: 255 surrounds lower nanosheets 125 in lower cavities 250) comprising at least one first workfunction-setting metal (¶ 0032: 255 comprises a first work function metal), and a second gate (¶ 0035: 270) in the gaps surrounding a portion of each of the upper nanosheets in a gate-all- around configuration (fig. 1N: 270 surrounds upper nanosheets 125 in upper cavities 250) comprising at least one second workfunction-setting metal (¶ 0035: 270 comprises a second work function metal).  However, Frougier does not teach forming a first gate in the gaps fully surrounding a portion of each of the lower nanosheets in a gate-all-around configuration and a second gate in the gaps fully surrounding a portion of each of the upper nanosheets in a gate-all-around configuration wherein the at least one first workfunction-setting metal separates the lower nanosheets from the lower vertical portion of the 
Zhang et al. (PG Pub. No. US 2019/0319095 A1) teaches a semiconductor device (fig. 14) including upper nanosheets (14P disposed in nFET region) and lower nanosheets (14P disposed in pFET region), a first gate (32) in the gaps fully surrounding a portion of each of the lower nanosheets in a gate-all-around configuration (fig. 14: 32 formed in gaps fully surrounding lower nanosheets 14P) and a second gate (34) in the gaps fully surrounding a portion of each of the upper nanosheets in a gate-all-around configuration (fig. 14: 34 formed in gaps fully surrounding upper nanosheets 14P), the first gate comprising a first workfunction-setting metal (¶ 0076) and the second gate comprising a second workfunction-setting metal (¶ 0076).  However, Zhang does not teach the at least one second workfunction-setting metal separates the upper nanosheets from an upper vertical portion of a dielectric isolation spacer.
In light of these limitations in the claims (see Applicants fig. 27 & ¶ 0090), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894